Citation Nr: 0818312	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1951 to November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Procedural history

In a November 2003 rating decision, the veteran was granted 
service connection for bilateral hearing loss effective 
September 2, 2003; a noncompensable (zero percent) disability 
rating was assigned.  The veteran perfected an appeal as to 
the rating assigned by the RO for bilateral hearing loss.

Issue not on appeal

In the November 2003 rating decision, the RO also granted 
service connection for tinnitus.  A 10 percent disability 
rating was assigned.  The veteran expressly disagreed with 
the assigned rating.  However, the veteran, through his 
representative, later withdrew his appeal regarding tinnitus 
in a June 2005 statement.  That issue is no longer in 
appellate status and will be discussed no further herein.  
See 38 C.F.R. § 20.204 (2007).


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's bilateral hearing loss is currently manifested by 
no more than level IV hearing impairment in the right ear and 
level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
rating for bilateral hearing loss are not met.  See 38 
U.S.CA. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an initial compensable 
disability rating for bilateral hearing loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
September 2003.  Specifically, the letter stated that VA 
would assist the veteran in obtaining relevant records from 
any Federal agency, including those from the military, VA 
Medical Centers, and the Social Security Administration.  
With respect to private treatment records, the VCAA letter 
informed the veteran that VA would make reasonable efforts to 
request such records.

A January 2005 VCAA letter emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The January 2005 letter specifically requested: "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" requirement of 38 C.F.R. 
§ 3.159(b), in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Moreover, both the September 2003 and January 2005 VCAA 
letters informed the veteran that VA would provide a medical 
examination if VA determined it was necessary to make a 
decision on his claim.  [VA examinations were conducted in 
September 2003 and March 2005].

The Board acknowledges that the veteran was not provided 
complete notice of the VCAA prior to the initial adjudication 
of his claims in November 2003.  The Board is, of course, 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by an RO.  Crucially, following the 
issuance of the January 2005 VCAA letter, the veteran had the 
opportunity to present evidence and argument in response.  In 
a February 2005 statement, the veteran indicated that he had 
no additional information or evidence to submit in support of 
his claim.  In April 2005, a supplemental statement of the 
case (SSOC) was issued upon 
readjudication of the claim by the RO.  Accordingly, the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Additionally, the veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue. 
Moreover, elements (2) and (3) are not at issue as to this 
claim, because service connection has already been granted 
for the disability on appeal.  Once service connection is 
granted, the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied; no further notice is needed should the veteran 
appeal some aspect of the initial grant of service 
connection.  
See Dingess, 19 Vet. App. at 490.  Concerning element (4), 
the veteran received additional notice of his obligations and 
those of VA with respect to his claim for an increased rating 
in a letter dated January 2005.  Moreover, Dingess element 
(5) is rendered moot due to the RO's grant of a 
noncompensable disability rating.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  

However, relying on the informal guidance from the VA Office 
of the General Counsel, the Board finds that the Vazquez-
Flores decision does not apply to the present case.  This 
matter concerns an appeal from an initial rating decision 
and, accordingly, VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008), [holding, as to the notice requirements 
for downstream earlier effective date claims following the 
grant of service connection, "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

The Board further notes that the veteran's representative has 
not alleged that he veteran has received inadequate VCAA 
notice.  See Goodwin, supra; see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the veteran's statements, copies of his service medical 
records, and VA medical records.  The veteran was afforded VA 
audiological examinations in September 2003 and March 2005, 
the reports of which reflect that the audiologists reviewed 
the veteran's past medical history, recorded his current 
complaints, conducted appropriate audiological examinations, 
and rendered appropriate diagnoses and opinions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He has retained the services of a 
representative, who submitted a brief to the Board in April 
2008.  He declined the option of a personal hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold and as 
measured by puretone audiometric tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (38 C.F.R. § 
4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. 
§ 4.85) by intersecting the vertical column appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the horizontal row appropriate to the numeric 
designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2007).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received September 
2003, after the amended regulations became effective.  Thus, 
the veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Analysis

Schedular rating

The veteran seeks an increased initial disability rating for 
his bilateral hearing loss, which is currently evaluated as 
noncompensably disabling under 38 C.F.R. 
§ 4.86(a) (2007).  

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.  

The March 2005 VA audiological examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
90
100
70
LEFT
20
30
40
45
34

Speech discrimination scores at that time were 76 percent in 
the right ear and 88 percent in the left ear.  

This examination yielded a numerical designation of IV in the 
right ear (66 to 73 percent average puretone decibel hearing 
loss, with between 76 and 82 percent speech discrimination) 
and a numerical designation of II for the left ear (0-41 
percent average puretone threshold, with between 84-90 
percent speech discrimination).  Entering the category 
designations into Table VII, a disability percentage 
evaluation of zero percent is for assignment under Diagnostic 
Code 6100.

The September 2003 VA audiological examination report 
revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
85
95
64
LEFT
15
20
35
55
31

Speech discrimination scores at that time were 84 percent in 
the right ear and 96 percent in the left ear.  

This examination yielded a numerical designation of III in 
the right ear (58 to 65 percent average puretone decibel 
hearing loss, with between 84 and 90 percent speech 
discrimination) and a numerical designation of I for the left 
ear (0 to 41 percent average puretone threshold, with between 
92-100 percent speech discrimination).  Upon entering the 
category designations into Table VII, a disability percentage 
evaluation of zero percent is assigned under Diagnostic Code 
6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2007) [exceptional patterns of hearing impairment].  
However, the veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz and 70 dB or more at 2000 Hz, as would be required 
for application of Table IVA under 38 C.F.R. § 4.86(b).  The 
veteran also does not meet the criteria for 38 C.F.R. § 
4.86(a).  Each of the four specified frequencies is not 55 dB 
or more in either ear.  

In short, the medical evidence does not support an increased 
disability evaluation for the veteran's bilateral hearing 
loss under the pertinent criteria.

The Board has no reason to doubt that the veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  See 38 C.F.R. § 3.385 
(2007).  With respect to the assignment of an increased 
disability rating, however, the question that must be 
answered is whether the schedular criteria have been met.  
These criteria are specific and, as explained above, the 
veteran's hearing loss is not of sufficient severity to 
warrant an increased rating.  See Lendenmann, 3 Vet. App. at 
349.

Moreover, the record on appeal demonstrates that the veteran 
is also service-connected for tinnitus and that a 10 percent 
rating has been assigned for that disability.  The veteran is 
not competent to distinguish between problems caused by the 
hearing loss and those caused by the tinnitus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the medical evidence of record indicates that the 
disability rating has been correctly assigned by the RO.  The 
Board thus finds that the veteran's bilateral hearing loss 
was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased initial disability rating of his bilateral 
hearing loss.



Fenderson considerations

As discussed in the law and regulations section above, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found; a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

The medical evidence of record, discussed above, supports the 
proposition that the veteran's bilateral hearing loss has not 
changed appreciably since the veteran filed his claim.  There 
are no medical findings or other evidence which would allow 
for the assignment of a different disability rating at any 
time during the period of time here under consideration.

Based on the record, the Board finds that the noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, September 2, 2003. 

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).

The veteran has never raised the matter of his entitlement to 
an extraschedular rating.  His contentions have been limited 
to that discussed above, i.e., that his disability is more 
severe than is reflected by the noncompensable rating 
currently assigned.  Moreover, the veteran and his 
representative have not identified any factors which may be 
considered to be exceptional or unusual.

Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.

Conclusion

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim for an initial compensable disability rating for his 
bilateral hearing loss.  The claim is therefore denied.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


